Citation Nr: 1438119	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-09 989	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for the period from May 15, 2009 for chronic cephalgia including migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active service from September 1989 to January 1990, from August 1990 to July 1991, and from February 2003 to February 2006.  He had additional unverified reserve component service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for non-prostrating headaches and assigned this disability an initial disability rating of 10 percent effective from February 11, 2006.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama. 

In July 2010, the Board remanded the claim to the RO for further development.  In a November 2011 rating decision, the Appeals Management Center increased the rating from 10 to 30 percent for chronic cephalgia, effective October 20, 2010.

In a March 2013 decision, the Board granted the headaches disability a 30 percent initial rating for the period from May 15, 2009 to October 19, 2010; denying a rating higher than 10 percent prior to May 15, 2009, and denying a rating higher than 30 percent from May 15, 2009.

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a joint motion by the parties to: vacate the March 2013 Board decision only to the extent that it denied the Veteran's claim for an initial rating higher than 30 percent for the period beginning from May 15, 2009; and to remand the case to the Board for further action consistent with the joint motion.  

The issue of entitlement to service connection for thyroid cancer, to include as secondary to an undiagnosed illness or exposure to depleted uranium, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the requirements of the joint motion granted by the Court in its January 2014 Order, a remand is necessary to provide the Veteran an examination of his service-connected chronic cephalgia including migraine.
 
In order to warrant a rating higher than 30 percent for the period beginning from May 15, 2009 under criteria for evaluation of migraine headaches, the key issue is whether the Veteran's chronic cephalgia including migraine is productive of very frequent completely prostrating and prolonged attacks productive of severe economic instability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

In the joint motion granted by the Court, the parties cited authority that the term "productive of economic inadaptability" did not require that the Veteran be completely unable to work in order to qualify for a 50 percent rating.

In this regard, the parties agreed that "the Board did not adequately address comments of the October 2010 VA examiner who noted that the appellant's headaches had a significant effect on his usual occupation due to decreased concentration and pain, which resulted in absenteeism and being assigned different duties."

The parties also agreed that the Board did not adequately discuss the lay statements of the Veteran's co-workers and supervisor, that the Veteran had headaches on a regular basis that restricted his ability to work, necessitating frequent and long breaks, leaving work, or being absent because of the headaches.

Review of the statements of the Veteran's co-workers and supervisor show that, in addition to the Veteran's headaches, they reported on a number of other conditions the Veteran had that impacted his ability to work.  In addition to headaches, they mentioned other injuries and illness, including of the Veteran's back/herniated disc and knees, which they said limited the Veteran's ability to perform his work.  The co-workers and supervisor also noted symptoms of mood and irritability, which may be associated with the Veteran's service-connected major depressive disorder with posttraumatic stress syndrome residuals of traumatic brain injury (TBI).

The last VA examination assessing the severity of the Veteran's headaches was in October 2010, nearly four years ago.  Subsequent VA treatment records suggest that since that examination the Veteran's headaches may have increased in frequency.  

In December 2013, the Veteran underwent VA examination for an initial evaluation of residuals of TBI.  The examiner noted that the Veteran had headaches including migraine headaches that were residuals of the traumatic brain injury in service.  The report records that based on that finding, the examiner was required to complete a "Headache Questionnaire."  However, there is no such report on file and no indication that this part of the examination was completed at the time of the December 2013 VA examination.

Pursuant to a January 2014 rating decision, the RO increased the assigned rating for major depressive disorder with posttraumatic stress syndrome from 50 to 100 percent, effective May 25, 2012.  The RO evaluated this under hyphenated Diagnostic Code 8045-9434.  The RO also recharacterized the disability as major depressive disorder with posttraumatic stress syndrome residuals of TBI, which reflects the pathogenesis of the disability.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, residuals of TBI are to be evaluated taking into consideration the three main areas of dysfunction that may result from traumatic brain injury: cognitive, emotional/behavioral, and physical areas.  Any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, are to be separately evaluated.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The evidence reflects that the Veteran's separately service-connected headaches disability is residual to an in-service TBI.  

Based on the foregoing, the Board finds that remand is necessary regarding the evaluation of the Veteran's chronic cephalgia including migraine headaches, for an examination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.

The examination must attempt to distinguish the Veteran's service-connected headaches symptomatology from that of other separately service-connected neuropsychiatric disability residual to the TBI.  On remand the claims folder should be made available for review by the examiner.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's service-connected headaches alone.

As the record suggests that the Veteran may be receiving medical care for these disabilities, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding VA or private treatment records, including approximate dates of treatment pertaining to his service-connected headaches.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file. 

2.  Thereafter, schedule the Veteran for a neurological examination to determine the nature, extent and severity of the Veteran's service-connected headaches, and the impact of that disability alone on his occupational functioning and daily activities.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms of the headaches disability, and their impact alone on his ability to work and on his social relationships.  

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner should identify any other residual symptoms associated only with the service-connected headaches. 

The examiner should specifically opine as to whether the Veteran's headaches disability by itself is productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner should set forth a complete rationale for all findings and conclusions. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

